Title: Royall Tyler to John Adams, 13 January 1784
From: Tyler, Royall
To: Adams, John



Sir
Braintree Janry. 13. 1784

When a man’s views are direct and his Intentions consistant with Honour and Virtue he seldom affects Concealment. I will not presume therefore that my Attentions to your Daughter are Unknown to you. If you demand why an affair of so much importance to your Domestick Concerns was not communicated by me sooner, I hope that my Youth, the early progress of my professional career, and the continued expectation of your daily return to your Family will be accepted as a sufficient Apology. The encrease of the strongest attachments is often imperceptable; while I every day Anticipated your return I heeded not that every day encreased my esteem for her Virtues. But as that Event must now be viewed as distant as she is about to leave this Country, my own sense of propriety forbids me any longer to Defer the soliciting the Sanction of your Approbation to my Addresses, and ’tho’ I do not think myself entitled to your Consent to an immediate Union Yet I cannot suffer this separation without requesting your permission to expect it when ever she shall return to Her Native country.
It will I presume be needless to trace the rise and progression of that attachment which now Authorizes me to apply solely to her parents for the Completion of my Wishes: suffice it to say: that our mutual Esteem was formed under the Inspection of your Lady and with the knowledge of the worthy Family in which I reside. Permit me, then, to apply to you Sir, for your Approbation and Consent to my looking forward to a Connection with your Daughter as the reward of my Deserving her, and if I Know my own Heart, on no other Terms would I solicit it.

Sir I am with respect Your Humble Servt.
Royall Tyler

